     3:18-cr-30016-SEM-TSH # 144   Page 1 of 8                                       E-FILED
                                                   Tuesday, 08 September, 2020 08:13:24 AM
                                                                Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,               )
                                        )
                Plaintiff,              )
                                        )
     v.                                 )        Case No. 18-cr-30016-2
                                        )
MALCOLM TREZVANT,                       )
                                        )
                Defendant.              )

                                OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     Before the Court is Defendant Malcolm Trezvant’s Amended

Motion for Compassionate Release (d/e 127) requesting a reduction

in his term of imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A).

For the reasons set forth below, the motion is DENIED.

                             I. BACKGROUND

     On April 4, 2018, Trezvant and Dominic Hood were charged in

a one-count Indictment. Count One of the Indictment charged that

Trezvant and Hood, aiding and abetting each other, distributed five

or more grams of methamphetamine, in violation of 21 U.S.C. §

841(a)(1) and 18 U.S.C. § 2(a). Hood pled guilty on May 24, 2018.

Trezvant proceeded to trial.


                               Page 1 of 8
     3:18-cr-30016-SEM-TSH # 144   Page 2 of 8




     On December 5, 2018, a jury found Trezvant guilty of the

offense charged in Count One of the Indictment. On April 5, 2019,

the Court sentenced Trezvant to 72 months’ imprisonment and 4

years of supervised release. Trezvant is currently serving his

sentence at FCI Forrest City Low and has a projected release date of

March 23, 2023.

     As of September 1, 2020, the Bureau of Prisons (BOP) reports

that FCI Forrest City Low currently has 10 confirmed cases of

COVID-19. See BOP: COVID-19 Update, Federal Bureau of Prisons,

https://www.bop.gov/ coronavirus/ (last accessed September 1,

2020). The BOP also reports that an additional 670 individuals at

FCI Forrest City Low who contracted COVID-19 have recovered. Id.

     On June 22, 2020, Trezvant filed a pro se motion for

compassionate release (d/e 123) pursuant to 18 U.S.C. §

3582(c)(1)(A). On July 1, 2020, following the appointment of

defense counsel, an Amended Motion for Compassionate Release

was filed. Trezvant requests compassionate release based on his

health issues—obesity and a nodule in his right lung—and the

COVID-19 pandemic. Trezvant underwent a CT scan in June 2020

to examine the nodule in his lung.


                              Page 2 of 8
     3:18-cr-30016-SEM-TSH # 144   Page 3 of 8




     Trezvant’s medical records indicate that he stands 5 feet, 8

inches tall, weighs 248 pounds, and tested positive for COVID-19

on April 14, 2020. Trezvant’s request to the warden of FCI Forrest

City Low for compassionate release was denied in a letter dated

June 3, 2020.

     Trezvant intends to live with his father in Kansas City,

Missouri, if he is released from custody. The United States

Probation Office for the Western District of Missouri investigated

Trezvant’s proposed release plan and indicated its willingness to

supervise Trezvant if he were released. However, the probation

officer who investigated the release plan raised concerns with the

criminal histories of Trezvant’s father and cousin, the latter of

whom was discovered to be living with Trezvant’s father when the

probation officer visited the residence.

     On July 9, 2020, the Government filed a Response Opposing

Defendant’s Motion for Compassionate Release (d/e 134). The

Government argues that Trezvant’s motion should be denied

because he has already contracted, and recovered from, COVID-19.

The Government also notes that the number of inmates at FCI

Forrest City Low who have COVID-19 has decreased significantly


                              Page 3 of 8
     3:18-cr-30016-SEM-TSH # 144   Page 4 of 8




and that the BOP has implemented extensive procedures designed

to minimize the transmission of COVID-19 inside BOP facilities.

Medical records filed by the Government indicate that Trezvant was

diagnosed with pneumonia based on the results of the June 2020

CT scan.

     On August 5, 2020, the Court held a hearing on Trezvant’s

Amended Motion for Compassionate Release via video conference.

At the hearing, the Government conceded that Trezvant’s obesity

constitutes a compelling and extraordinary reason for a sentence

reduction under 18 U.S.C. § 3582(c)(1)(A). However, the

Government opposed Trezvant’s request for compassionate release

based on the factors set forth in 18 U.S.C. § 3553(a) and the danger

that Trezvant poses to the community if released from BOP custody.

     Trezvant indicated that he is experiencing pain and a cough

due to his pneumonia and that he had been tested for COVID-19 on

August 4, 2020, so that he could visit a pulmonologist. Trezvant

was unsure of the results of the COVID-19 test, but he assumed

that he had tested negative, as he would not be allowed to visit the

pulmonologist had he tested positive for COVID-19. The Court

continued the hearing so that the Government could obtain the


                              Page 4 of 8
     3:18-cr-30016-SEM-TSH # 144   Page 5 of 8




medical records from Trezvant’s visit to the pulmonologist.

     The records from that visit indicate that the pulmonologist

wanted to review the results of Trezvant’s June 2020 CT scan and

planned to have Trezvant undergo certain tests and return for a

follow-up appointment. Because of the COVID-19 pandemic,

Trezvant is not currently scheduled to undergo the tests ordered by

the pulmonologist. Trezvant is, however, scheduled to attend his

follow-up appointment with the pulmonologist in October 2020.

                            II. ANALYSIS

     As a general matter, the Court is statutorily prohibited from

modifying a term of imprisonment once it has been imposed. See

18 U.S.C. § 3582(c). However, several statutory exceptions exist,

one of which allows the Court to grant a defendant compassionate

release if certain requirements are met. See 18 U.S.C. §

3582(c)(1)(A).

     Section 603(b)(1) of the First Step Act amended the statutory

language at 18 U.S.C. § 3582(c)(1)(A). See First Step Act of 2018,

Pub. L. No. 115-391, 132 Stat 5194. Prior to the First Step Act, the

Court could grant a defendant compassionate release only if the

Director of the BOP filed a motion seeking that relief. With the


                              Page 5 of 8
     3:18-cr-30016-SEM-TSH # 144   Page 6 of 8




enactment of the First Step Act, 18 U.S.C. § 3582(c)(1)(A) now

allows an inmate to file with the Court a motion for compassionate

release, but only after exhausting administrative review of a BOP

denial of the inmate’s request for BOP to file a motion or waiting 30

days from when the inmate’s request was received by the BOP,

whichever is earlier. The statute now provides as follows:

     The court, upon motion of the Director of the Bureau of
     Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights to
     appeal a failure of the Bureau of Prisons to bring a
     motion on the defendant’s behalf or the lapse of 30 days
     from the receipt of such a request by the warden of the
     defendant’s facility, whichever is earlier, may reduce the
     term of imprisonment (and may impose a term of
     probation or supervised release with or without
     conditions that does not exceed the unserved portion of
     the original term of imprisonment), after considering the
     factors set forth in section 3553(a) to the extent that they
     are applicable, if it finds that—

     (i) extraordinary and compelling reasons warrant such a
     reduction . . . and that such a reduction is consistent
     with applicable policy statements issued by the
     Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A).

     Trezvant is obese, with a current body mass index (BMI) of

37.7. Obesity increases the risk that a person will suffer severe

complications from COVID-19. See Certain Medical Conditions and



                              Page 6 of 8
     3:18-cr-30016-SEM-TSH # 144   Page 7 of 8




Risk for Severe COVID-19 Illness, Centers for Disease Control and

Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-

extra-precautions/people-with-medical-conditions.html (last

accessed September 1, 2020). The Government concedes that,

given the COVID-19 pandemic, Trezvant’s obesity constitutes an

extraordinary and compelling reason that can serve as the basis for

a sentence reduction under 18 U.S.C. § 3582(c)(1)(A).

     However, having considered the relevant factors set forth in 18

U.S.C. § 3553(a), the Court concludes that a reduction in Trezvant’s

term of imprisonment is not warranted. The spread of COVID-19

has presented extraordinary and unprecedented challenges for the

country and poses a serious issue for prisons. Due to the infectious

nature of the virus, the CDC and state governments have advised

individuals to practice good hygiene, social distancing, and

isolation. Social distancing can be difficult for individuals living or

working in a prison.

     But Trezvant tested positive in April 2020 for COVID-19 and

did not suffer from severe complications. And the BOP has

implemented comprehensive procedures that have drastically

lowered the numbers of inmates at FCI Forrest City Low that have


                              Page 7 of 8
     3:18-cr-30016-SEM-TSH # 144   Page 8 of 8




COVID-19. Further, the Court finds Trezvant’s release plan to be

inadequate, as both Trezvant’s father and cousin have extensive

criminal histories. The Court, taking all the relevant facts into

account, finds that Trezvant has not established that a reduction in

his term of imprisonment is warranted.

                          III. CONCLUSION

     For the reasons set forth above, Defendant Malcolm Trezvant’s

Amended Motion for Compassionate Release (d/e 127) and

Trezvant’s pro se motion for compassionate release (d/e 123) are

DENIED. This ruling does not preclude Trezvant from filing another

motion for compassionate release in the future if circumstances

change.



ENTER: September 4, 2020

                                   /s/ Sue E. Myerscough
                                   SUE E. MYERSCOUGH
                                   UNITED STATES DISTRICT JUDGE




                              Page 8 of 8
